                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



MICHAEL STEVEN KING,                      No. CV 19-09720-DSF (DFM)

          Petitioner,                     Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

ROBERT NEUSCHMID, Warden

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections were filed. The Court accepts the
report, findings, and recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered summarily
dismissing the Petition with prejudice as untimely.

DATED: March 25, 2020

                                    Honorable Dale S. Fischer
                                    UNITED STATES DISTRICT JUDGE
